Exhibit 23.2 PKF Certified Public Accountants A Professional Corporation Accountants & business advisers CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3of National Technical Systems, Inc. to be filed on or about July 8, 2011 for the registration of shares of its common stock of our report dated April29, 2011, with respect to the consolidated financial statements of NQA, Inc. for the years ended January31, 2011 and 2010, included in the Annual Report (Form 10-K) of National Technical Systems, Inc. for the year ended January31, 2011.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PKF, P.C. Boston, Massachusetts July 7, 2011 Telephone: (617) 753-9985 | Fax: (617) 753-9986 Email: info@pkfboston.com | Website: www.pkfboston.com PKF | 225 Franklin Street | Boston | Massachusetts 02110 | US Member of PKF International Limited, an association of legally independent firms.
